EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 7, 2012, by
and among Digital Domain Media Group, Inc., a Florida corporation, with
headquarters located at 10250 SW Village Parkway, Port St. Lucie, Florida 34987
(the “Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.            The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.            Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) that aggregate
number of shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate number for all Buyers together shall be
1,500,000 shares of Common Stock and shall collectively be referred to herein as
the “Common Shares”) and (ii) Warrants, in substantially the form attached
hereto as Exhibit A (the “Warrants”), representing the right to acquire up to
that number of additional shares of Common Stock set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers (as exercised, collectively, the
“Warrant Shares”).

 

C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

D.            The Common Shares, the Adjustment Shares (as defined in
Section 1(b)), the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.             PURCHASE AND SALE OF COMMON SHARES AND WARRANTS; ADJUSTMENT
SHARES OBLIGATION.

 

(a)    Purchase and Sale of Common Shares and Warrants.

 

(i)            Purchase of Common Shares and Warrants Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below,
the Company shall issue and sell to each Buyer, and each Buyer severally, but
not jointly, agrees to purchase from the Company on the Closing Date (as defined
below), (x) the number of Common Shares as is

 

--------------------------------------------------------------------------------


 

set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers,
along with (y) Warrants to acquire up to that number of Warrant Shares as is set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers (the
“Closing”).

 

(ii)           Closing.  The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York City time, on the date hereof (or such other date
and time as is mutually agreed to by the Company and each Buyer) after
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below have been satisfied, at the offices of Schulte
Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

 

(iii)          Purchase Price.  The aggregate purchase price for the Common
Shares and the related Warrants to be purchased by each Buyer at the Closing
shall be the amount set forth opposite each Buyer’s name in column (5) of the
Schedule of Buyers (the “Purchase Price”) which shall be equal to $7.00 per
Common Share and the related Warrants.

 

(iv)          Form of Payment.  On the Closing Date, (i) each Buyer shall pay
its respective Purchase Price to the Company for the Common Shares and the
Warrants to be issued and sold to such Buyer at the Closing (less, in the cases
of Hudson Bay Master Fund Ltd. (“Hudson Bay”) and Tenor Opportunity Master
Fund, Ltd. (“Tenor”), the amounts withheld pursuant to Section 4(h)), by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions and (ii) the Company shall deliver to each Buyer (x) one or
more stock certificates, evidencing the number of Common Shares such Buyer is
purchasing as is set forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers and (y) Warrants (allocated in the amounts as such Buyer
shall request) which such Buyer is purchasing hereunder pursuant to which such
Buyer shall have the right to acquire up to such number of Warrant Shares as is
set forth opposite such Buyer’s name in column (4) of the Schedule of Buyers, in
each case duly executed on behalf of the Company and registered in the name of
such Buyer or its designee.

 

(b)   Adjustment Shares.

 

(i)            The following terms used in this Section 1(b), shall have the
following meanings:

 

(1)           “Adjustment Balance Shares” means, with respect to each Buyer, for
any applicable Adjustment Date, a number of shares of Common Stock equal to
(i) the Post-Adjustment Shares calculated with respect to such Buyer for such
date minus (ii) the amount of any applicable Pre-Delivery Adjustment Shares
delivered to such Buyer in respect of the applicable Adjustment Date; provided,
that in the event that the amount of Pre-Delivery Adjustment Shares delivered to
a Buyer exceeds the Post-Adjustment Shares calculated with respect to such Buyer
for such date (such excess, the “Adjustment Excess”), the Adjustment Balance
Shares shall equal zero (0) for such date and in no event shall the Adjustment
Excess reduce the number of Pre-Delivery

 

2

--------------------------------------------------------------------------------


 

Adjustment Shares payable on the next Pre-Delivery Adjustment Date, if any.

 

(2)           “Adjustment Date” means, as applicable, the First Adjustment Date,
the Second Adjustment Date and/or the Third Adjustment Date.

 

(3)           “Adjustment Price” means, as applicable, the First Adjustment
Price, the Second Adjustment Price and/or the Third Adjustment Price.

 

(4)           “Adjustment Share Amount” means, as applicable, the First
Adjustment Share Amount, the Second Adjustment Share Amount and/or the Third
Adjustment Share Amount.

 

(5)           “Adjustment Shares” means, collectively, the Pre-Delivery Shares
and all Adjustment Balance Shares.

 

(6)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that “control” of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

(7)           “Approved Stock Plan” means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

 

(8)           “Bloomberg” means Bloomberg Financial Markets.

 

(9)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York Time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the OTC Link
or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC

 

3

--------------------------------------------------------------------------------


 

Markets Inc.).  If the Closing Bid Price or the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price or the Closing Sale Price, as the case may be, of such
security on such date shall be the fair market value as mutually determined by
the Company and the Required Holders.  If the Company and the Required Holders
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 1(c).  All such determinations to
be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction during the applicable
calculation period.

 

(10)         “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

 

(11)         “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.

 

(12)         “Eligible Market” means the Principal Market (as hereinafter
defined), The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global
Select Market or the NYSE MKT LLC.

 

(13)         “First Adjustment Date” means the date that is the thirtieth (30th)
Trading Day immediately following the date that is the earliest of (1) the date
that all Registrable Securities (as defined in the Registration Rights
Agreement) and the Adjustment Shares have become registered pursuant to an
effective Registration Statement that is available for the resale of all such
Registrable Securities and Adjustment Shares; provided, however, if less than
all Registrable Securities and Adjustment Shares have become registered for
resale on the date that a Registration Statement is declared effective, each
Buyer with respect to itself only, shall have the right to deem such condition
satisfied, (2) the date that such Buyer can sell all of the Registrable
Securities and the Adjustment Shares without restriction or limitation pursuant
to Rule 144 and (3) the date that is six (6) months immediately following the
Closing Date.

 

(14)         “First Adjustment Price” means eighty-five percent (85%) of the ten
(10) lowest Weighted Average Prices of the Common Stock during the twenty (20)
Trading Days immediately preceding the second (2nd) Trading Day immediately
preceding the First Adjustment Date (as adjusted for stock splits, stock
dividends, recapitalizations, reorganizations, reclassification, combinations,
reverse stock splits or other similar events during such period).

 

(15)         “First Adjustment Share Amount” means the number of shares of
Common Stock equal to the number (if positive) obtained by subtracting (I) the
Initial Shares purchased by such Buyer from (II) the quotient determined by
dividing (x) the aggregate Purchase Price paid by such Buyer on the Closing
Date,

 

4

--------------------------------------------------------------------------------


 

by (y) the First Adjustment Price.

 

(16)         “Fundamental Transaction” means that (A) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(i) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) another Person or Persons, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company or any of its Subsidiaries to
another Person or Persons, or (iii) make, or be subject to or party to another
Person or Persons making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that the Person or Persons making or party to, or associated
or affiliated with the Persons making or party to, such purchase, tender or
exchange offer, become collectively the beneficial owners (as defined in
Rule 13d-3 under the 1934 Act) of at least 50% of the outstanding shares of
Common Stock, or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Voting Stock of the Company
(not including any shares of Voting Stock of the Company held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock purchase agreement or other
business combination), or (v) reorganize, recapitalize or reclassify its Common
Stock or (B) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
either (x) 50% of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock, (y) 50% or more of the shares of Voting
Stock of the Company not held by such Person or Persons as of the date hereof or
(z) a percentage of the aggregate Voting Stock of the Company sufficient to
allow such Person to effect a statutory short form merger or other transaction
requiring other shareholders of the Company to surrender their shares of Common
Stock without approval of the shareholders of the Company.

 

(17)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(18)         “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common shares or common
stock or equivalent equity security is quoted or listed on an Eligible Market,
or, if there is more than one such Person or Parent Entity, the Person or Parent
Entity

 

5

--------------------------------------------------------------------------------


 

with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.

 

(19)         “Post-Adjustment Shares” means, for any Adjustment Date, that
number of shares of Common Stock equal to the applicable Adjustment Share Amount
on such Adjustment Date (without taking into account the delivery of any
Pre-Adjustment Shares related to such Adjustment Date), rounded up to the
nearest whole share of Common Stock.

 

(20)         “Pre-Delivery Adjustment Date” means, as applicable, the
Pre-Delivery First Adjustment Date, the Pre-Delivery Second Adjustment Date
and/or the Pre-Delivery Third Adjustment Date.

 

(21)         “Pre-Delivery First Adjustment Date” means the twenty-fifth (25th)
Trading Day immediately preceding the First Adjustment Date.

 

(22)         “Pre-Delivery First Adjustment Price” means eighty-five percent
(85%) of the ten (10) lowest Weighted Average Prices of the Common Stock during
the twenty (20) Trading Days immediately preceding the second (2nd) Trading Day
immediately preceding the Pre-Delivery First Adjustment Date (as adjusted for
stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
during such period).

 

(23)         “Pre-Delivery Second Adjustment Date” means the twenty-fifth (25th)
Trading Day immediately preceding the Second Adjustment Date.

 

(24)         “Pre-Delivery Second Adjustment Price” means eighty-five percent
(85%) of the ten (10) lowest Weighted Average Prices of the Common Stock during
the twenty (20) Trading Days immediately preceding the second (2nd) Trading Day
immediately preceding the Pre-Delivery Second Adjustment Date (as adjusted for
stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
during such period).

 

(25)         “Pre-Delivery Third Adjustment Date” means the twenty-fifth (25th)
Trading Day immediately preceding the Third Adjustment Date.

 

(26)         “Pre-Delivery Third Adjustment Price” means eighty-five percent
(85%) of the ten (10) lowest Weighted Average Prices of the Common Stock during
the twenty (20) Trading Days immediately preceding the second (2nd) Trading Day
immediately preceding the Pre-Delivery Third Adjustment Date (as adjusted for
stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
during such period).

 

6

--------------------------------------------------------------------------------


 

(27)         “Second Adjustment Date” means a date after the First Adjustment
Date that is the thirtieth (30th) Trading Day immediately following the date
that is the earliest of (1) the date that all Registrable Securities and the
Adjustment Shares are registered pursuant to an effective Registration Statement
that is available for the resale of all such Registrable Securities and
Adjustment Shares; provided, however, if less than all Registrable Securities
and Adjustment Shares have become registered for resale on the date that a
Registration Statement is declared effective, each Buyer with respect to itself
only, shall have the right to deem such condition satisfied, (2) the date that
such Buyer can sell all of the Registrable Securities and the Adjustment Shares
without restriction or limitation pursuant to Rule 144, (3) the date that such
Buyer can sell all of the Registrable Securities and the Adjustment Shares
without restriction or limitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) and (4) the date that is one
(1) year immediately following the Closing Date.

 

(28)         “Second Adjustment Price” means eighty-five percent (85%) of the
ten (10) lowest Weighted Average Prices of the Common Stock during the twenty
(20) Trading Days immediately preceding the second (2nd) Trading Day immediately
preceding the Second Adjustment Date (as adjusted for stock splits, stock
dividends, recapitalizations, reorganizations, reclassification, combinations,
reverse stock splits or other similar events during such period).

 

(29)         “Second Adjustment Share Amount” means the number of shares of
Common Stock equal to the number (if positive) obtained by subtracting (I) the
sum of (i) the number of Initial Shares purchased by such Buyer and (ii) the
First Adjustment Share Amount with respect to such Buyer from (II) the quotient
determined by dividing (x) the aggregate Purchase Price paid by such Buyer on
the Closing Date, by (y) the Second Adjustment Price.

 

(30)         “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity), which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person (or, if so
elected by the Required Holders, the Parent Entity) with which such Fundamental
Transaction shall have been entered into, provided that if such Person is not a
publicly traded entity whose common stock or equivalent equity security is
quoted or listed for trading on an Eligible Market, Successor Entity shall mean
such Person’s Parent Entity.

 

(31)         “Third Adjustment Date” means a date after the Second Adjustment
Date that is the thirtieth (30th) Trading Day immediately following the earlier
of (i) the date that such Buyer can sell all of the Registrable Securities and
the Adjustment Shares without restriction or limitation pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1) and (ii) the
date that is one (1) year immediately following the Closing Date.

 

7

--------------------------------------------------------------------------------


 

(32)         “Third Adjustment Price” means eighty-five percent (85%) of the ten
(10) lowest Weighted Average Prices of the Common Stock during the twenty (20)
Trading Days immediately preceding the second (2nd) Trading Day immediately
preceding the Third Adjustment Date (as adjusted for stock splits, stock
dividends, recapitalizations, reorganizations, reclassification, combinations,
reverse stock splits or other similar events during such period).

 

(33)         “Third Adjustment Share Amount” means the number of shares of
Common Stock equal to the number (if positive) obtained by subtracting (I) the
sum of (i) the number of Initial Shares purchased by such Buyer, (ii) the First
Adjustment Share Amount with respect to such Buyer and (iii) the Second
Adjustment Share Amount with respect to such Buyer from (II) the quotient
determined by dividing (x) the aggregate Purchase Price paid by such Buyer on
the Closing Date, by (y) the Third Adjustment Price.

 

(34)         “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

(35)         “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).

 

(36)         “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading), as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by

 

8

--------------------------------------------------------------------------------


 

Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly
Pink OTC Markets Inc.).  If the Weighted Average Price cannot be calculated for
a security on a particular date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Required Holders.  If the Company and
the Required Holders are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 1(c). All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or other similar transaction during
the applicable calculation period.

 

(ii)           Obligation to Issue Adjustment Shares.  The Company shall,
without any additional consideration, issue to each Buyer a number of shares of
Common Stock on the Pre-Delivery First Adjustment Date equal to the number (if
positive) obtained by subtracting (I) the number of Common Shares purchased by
such Buyer on the Closing Date (as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events) (the “Initial Shares”) from (II) the
quotient determined by dividing (x) the aggregate Purchase Price paid by such
Buyer on the Closing Date (without regard to any amount of such Buyer’s Purchase
Price withheld pursuant to Section 4(h), if any) , by (y) the Pre-Delivery First
Adjustment Price (such number, the “Pre-Delivery First Adjustment Share
Amount”). On the First Adjustment Date, the Company shall issue to each Buyer
any Adjustment Balance Shares with respect to the First Adjustment Date
calculated with respect to such Buyer.  If (A) the First Adjustment Date was
triggered by clause (1) of such definition and the Registration Statement is not
available for the resale of all Registrable Securities thereunder at all times
from the Pre-Delivery First Adjustment Date until the sixtieth (60th) day
following the First Adjustment Date, (B) the First Adjustment Date was triggered
by clause (2) of such definition and there shall occur a Public Information
Failure (as hereinafter defined) at any time on or prior to the sixtieth (60th)
day following the First Adjustment Date or (C) the First Adjustment Date was
triggered by clause (3) of such definition and clause (2) of such definition is
not satisfied, the Company shall, without any additional consideration, issue to
each Buyer a number of shares of Common Stock on the Pre-Delivery Second
Adjustment Date equal to the number (if positive) obtained by subtracting
(I) the sum of (i) the First Adjustment Share Amount and (ii) the number of
Initial Shares, from (II) the quotient determined by dividing (x) the aggregate
Purchase Price paid by such Buyer on the Closing Date (without regard to any
amount of such Buyer’s Purchase Price withheld pursuant to Section 4(h), if
any), by (y) the Pre-Delivery Second Adjustment Price (such number, the
“Pre-Delivery Second Adjustment Share Amount”).  On the Second Adjustment Date,
the Company shall issue to each Buyer any Adjustment Balance Shares with respect
to the Second Adjustment Date calculated with respect to such Buyer.  If (A) the
Second Adjustment Date was triggered by clause (1) of such definition and the
Registration Statement is not available for the resale of all Registrable
Securities and Adjustment Shares thereunder at all times from the Pre-Delivery
Second Adjustment Date until the sixtieth (60th) day following the Second
Adjustment Date or (B) the Second Adjustment Date was triggered by either clause
(2) or (3) of such definition and there shall occur a Public Information Failure
at any time on or prior to the sixtieth (60th) day following the Second
Adjustment Date, the Company shall, without any additional consideration, issue
to each Buyer a number of shares of

 

9

--------------------------------------------------------------------------------


 

Common Stock on the Pre-Delivery Third Adjustment Date equal to the number (if
positive) obtained by subtracting (I) the sum of (i) the Second Adjustment Share
Amount, (ii) the First Adjustment Share Amount and (iii) the number of Initial
Shares, from (II) the quotient determined by dividing (x) the aggregate Purchase
Price paid by such Buyer on the Closing Date (without regard to any amount of
such Buyer’s Purchase Price withheld pursuant to Section 4(h), if any), by
(B) the Pre-Delivery Third Adjustment Price (such number, the “Pre-Delivery
Third Adjustment Share Amount” and, together with the Pre-Delivery First
Adjustment Share Amount and the Pre-Delivery Second Adjustment Share Amount, the
“Pre-Delivery Adjustment Shares”).  On the Third Adjustment Date, the Company
shall issue to each Buyer any Adjustment Balance Shares with respect to the
Third Adjustment Date calculated with respect to such Buyer.  For the avoidance
of doubt, the obligation of the Company to issue Adjustment Shares pursuant to
this Section 1(b) is irrespective of whether Buyers hold any Common Shares.  All
Pre-Delivery Adjustment Shares and Adjustment Balance Shares shall be fully paid
and nonassessable shares of Common Stock.

 

(iii)          Blocker.  Notwithstanding anything to the contrary contained
herein, the Company shall not issue Adjustment Shares, and no Buyer shall have
the right to receive Adjustment Shares, and any such issuance shall be null and
void and treated as if never made, to the extent that after giving effect to
such issuance, such Buyer (together with such Buyer’s Affiliates) would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the number of
shares of Common Stock outstanding immediately after giving effect to such
issuance.  For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by such Buyer and its Affiliates shall
include the number of shares of Common Stock issuable pursuant to
Section 1(b) hereof with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which would
be issuable upon (i) exercise of the remaining, unexercised portion of the
Warrants beneficially owned by such Buyer or any of its Affiliates and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Buyer or any of its
Affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein.  Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”).  For purposes of determining the number of
outstanding shares of Common Stock, the Buyers may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-K, Form 10-Q, Form 8-K or other public filing with the SEC, as the case
may be, (2) a more recent public announcement by the Company or (3) any other
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding.  For any reason at any time, upon the
written or oral request of a Buyer, the Company shall within one (1) Business
Day confirm orally and in writing to such Buyer the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the issuance of the Adjustment
Shares and the conversion or exercise of securities of the Company, including
the Warrants, held by each Buyer and its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  By written
notice to the Company, each Buyer may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice

 

10

--------------------------------------------------------------------------------


 

is delivered to the Company and (ii) any such increase or decrease will apply
only to such Buyer and not to any of the other Buyers.  The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation. 
If a Buyer’s right to receive Adjustment Shares is limited, in whole or in part,
by this Section, all such Adjustment Shares that are so limited shall be held in
abeyance for the benefit of such Buyer by the Company until such time, if ever,
as the Buyer notifies the Company that its right thereto would not result in
such Buyer exceeding the Maximum Percentage.  As used herein, “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.

 

(iv)          Principal Market Regulation.  Until the effectiveness of the
Information Statement (as hereinafter defined), the Company shall not be
obligated to issue any Adjustment Shares and no Buyer shall have the right to
receive Adjustment Shares, and any such issuance shall be null and void and
treated as if never made, to the extent the issuance of such shares of Common
Stock would exceed the aggregate number of shares of Common Stock which the
Company may issue without breaching the Company’s obligations under the rules or
regulations of the Principal Market, whether or not the Common Stock is listed
on the Principal Market (the “Exchange Cap”), except that such limitation shall
not apply in the event that the Company obtains the approval of its shareholders
as required by the applicable rules of the Principal Market for issuances of
shares of Common Stock in excess of such amount.  Until such approval or written
opinion is obtained, no Buyer shall be issued in the aggregate Adjustment Shares
or upon exercise of the Warrants, shares of Common Stock in an amount greater
than the product of the Exchange Cap multiplied by a fraction, the numerator of
which is the total number of Common Shares issued to such Buyer pursuant to the
Securities Purchase Agreement on the Issuance Date and the denominator of which
is the aggregate number of Common Shares issued to all Buyers pursuant to the
Securities Purchase Agreement on the Issuance Date (with respect to each Buyer,
the “Exchange Cap Allocation”).

 

(v)           Cash Settlement.  In the event that the Company is prohibited from
issuing any Adjustment Shares as a result of the operation of
Section 1(b)(iv) or for any other reason (other than Section 1(b)(iii)), in lieu
of delivering the Adjustment Shares otherwise required to be delivered pursuant
to this Section 1(b), the Company shall pay the Buyers in cash by wire transfer
of immediately available funds in a dollar amount determined by multiplying the
number of Adjustment Shares otherwise deliverable to such Buyer pursuant to this
Section 1(b) by eighty-five percent (85%) of the ten (10) lowest Weighted
Average Prices of the Common Stock during the twenty (20) Trading Days
immediately preceding the applicable Adjustment Date.  In the event the Company
fails to make any cash payments required under this Agreement by a specified
deadline, such payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) (or such lesser maximum
amount that is permitted to be paid by applicable law) until paid in full.

 

11

--------------------------------------------------------------------------------


 

(vi)          Mechanics of Issuance.

 

(1)   Delivery of Certificates Upon Adjustment.  Certificates for the Adjustment
Shares shall be transmitted by the Company’s transfer agent to a Buyer by
crediting the account of such Buyer’s prime broker with The Depository Trust
Company through its Deposit/Withdrawal At Custodian system if the Company is
then a participant in such system and there is an effective registration
statement permitting the issuance of the Adjustment Shares to or resale of the
Adjustment Shares by Buyer and otherwise by physical delivery to the address
specified by such Buyer in a written notice delivered prior to the delivery of
such Adjustment Shares (such date, the “Adjustment Shares Delivery
Date”).   Notwithstanding anything to the contrary contained herein, in no event
will any Adjustment Shares be issued with any restrictive legends or any
restrictions or limitations on resale by the Buyers. If the Company and/or its
transfer agent requires any legal opinions with respect to the issuance of any
Adjustment Shares without restrictive legends or the removal of any such
restrictive legends, the Company agrees to cause its legal counsel to issue any
such legal opinions.

 

(2)   Company’s Failure to Timely Deliver Securities.  If the Company shall fail
for any reason or for no reason to issue to a Buyer on or prior to the
Adjustment Shares Delivery Date a certificate for the number of shares of Common
Stock to which such Buyer is entitled and register such shares of Common Stock
on the Company’s share register or to credit such Buyer’s balance account with
DTC for such number of shares of Common Stock to which such Buyer is entitled
under Section 1(b), then, in addition to all other remedies available to such
Buyer, the Company shall pay in cash to such Buyer on each day after such
Adjustment Shares Delivery Date that the issuance of such shares of Common Stock
is not timely effected an amount equal to 1.5% of the product of (A) the sum of
the number of shares of Common Stock not issued to such Buyer on a timely basis
and to which such Buyer is entitled and (B) the Closing Sale Price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Buyer without
violating Section 1(b).  In addition to the foregoing, if on or prior to the
Adjustment Shares Delivery Date the Company shall fail to issue and deliver a
certificate to the Buyer and register such shares of Common Stock on the
Company’s share register or credit the Buyer’s balance account with DTC for the
number of shares of Common Stock to which the Buyer is entitled pursuant to the
Company’s obligation pursuant to Section 1(b)(ii) or clause (ii) below, and if
on or after such Trading Day the Buyer purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Buyer of shares of Common Stock the Buyer anticipated receiving from the Company
(a “Buy-In”) under Section 1(b), then the Company shall, within three
(3) Trading Days after the Buyer’s request and in the Buyer’s discretion, either
(i) pay cash to the Buyer in an amount equal to the Buyer’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
Common Stock) or credit such Buyer’s balance account with DTC for such shares of
Common Stock shall terminate, or (ii) promptly honor its obligation to deliver
to the Buyer a certificate or certificates representing such shares of Common
Stock or credit such Buyer’s balance account with DTC and pay cash to the Buyer
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the Closing Bid Price on

 

12

--------------------------------------------------------------------------------


 

the applicable Adjustment Shares Delivery Date.  Nothing shall limit the Buyer’s
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) as required pursuant to the terms hereof.

 

(3)   Charges, Taxes and Expenses.  Issuance of certificates for Adjustment
Shares shall be made without charge to the Buyers for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the respective Buyer or in such name or names as
may be directed by the respective Buyer.

 

(4)   Closing of Books.  The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of such Buyer’s rights
with respect to the Adjustment Shares.

 

(vii)         Certain Adjustments.

 

(1)   Adjustment Upon Subdivision or Combination of Shares of Common Stock. If
the Company at any time on or after the date of this Agreement subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the number of Adjustment Shares will be proportionately increased.  If
the Company at any time on or after the date of this Agreement combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the number
of Adjustment Shares will be proportionately decreased.  Any adjustment under
this Section 1(b)(vii) shall become effective at the close of business on the
date the subdivision or combination becomes effective.

 

(2)   Purchase Rights. While any Adjustment Shares are issuable hereunder, the
Company shall not grant, issue or sell any Purchase Rights (as defined in the
Warrants).

 

(3)   Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 1(b)(vii) but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the number
of Adjustment Shares, as mutually determined by the Company’s Board of Directors
and the holders of at least a majority of the aggregate amount of Securities
issued and issuable hereunder and under the Warrants (the “Required Holders”),
so as to protect the rights of the Buyers; provided that no such adjustment
pursuant to this Section 1(b)(vii) will decrease the number of Adjustment Shares
as otherwise determined pursuant to this Section 1(b)(vii).

 

13

--------------------------------------------------------------------------------


 

(4)   Pro Rata Distributions.  If the Company shall declare or make any dividend
or other distributions of its assets (or rights to acquire its assets) to any or
all holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the Closing Date and
prior to the later of the date of delivery of all Adjustment Shares which the
Company is obligated to deliver under this Agreement and the date that the right
to receive Adjustment Shares shall expire then, in each such case, each Buyer
shall be entitled to participate in such Distribution, with respect to each
unissued Adjustment Share, to the same extent that such Buyer would have
participated therein with respect to each such Adjustment Share if such Buyer
had held such unissued Adjustment Shares (without taking into account any
limitations or restrictions on the issuance of Adjustment Shares, including
without limitation, the Maximum Percentage) immediately before the date as of
which a record is taken for such Distribution, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, to the
extent that such Buyer’s right to participate in any such Distribution would
result in such Buyer exceeding the Maximum Percentage, then such Buyer shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of such Buyer until such time, if ever, as its right
thereto would not result in such Buyer exceeding the Maximum Percentage).

 

(5)   Fundamental Transaction. If, at any time after the Closing Date and prior
to an Adjustment Date, a Fundamental Transaction occurs, then for each
Adjustment Share otherwise issuable under Section 1(b) not issued prior to the
date of such Fundamental Transaction, the respective Buyer shall be entitled to
receive the number of shares of capital stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of shares of Common Stock
immediately prior to such Fundamental Transaction.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Buyer shall be given the same choice as to the
Alternate Consideration it receives upon the issuance of an Adjustment Share
following such Fundamental Transaction.   The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Section 1(b) in accordance with the provisions of this
Section 1(b)(vii)(5) pursuant to written agreements in form and substance
reasonably satisfactory to the Required Holders (as defined in the Registration
Rights Agreement). If a Fundamental Transaction is publicly announced or occurs
prior to occurrence of an Adjustment Event or the issuance of the Adjustment
Shares, for all purposes under this Subsection (5) an Adjustment Date will have
deemed to have occurred twenty (20) Trading Days immediately preceding the
consummation of such Fundamental Transaction and the applicable Adjustment Price
shall be deemed to equal eighty-five percent (85%) of the ten (10) lowest
Weighted Average Prices of the Common Stock during the twenty (20) Trading Days
immediately following such deemed Adjustment Date (as adjusted for

 

14

--------------------------------------------------------------------------------


 

stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
during such period).  The Company shall provide each Buyer with written notice,
including a summary of material terms, of any Fundamental Transaction described
in the preceding sentence no less than fifteen (15) days prior to the
consummation such Fundamental Transaction, provided that if the Company does not
have knowledge of such Fundamental Transaction or material terms thereof at
least fifteen (15) days prior to the consummation, the Company shall provide
written notice, including a summary of material terms, within two (2) Trading
Days of having such knowledge.

 

(6)   Calculations. All calculations under this Section 1(b) shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 1(b), the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

(7)   Notice to Buyers.

 

(A) Adjustment to Number of Adjustment Shares. Whenever there is an adjustment
pursuant to any provision of Section 1(b)(vii), the Company shall promptly mail
to each Buyer a notice setting forth the adjustment to the number of Adjustment
Shares and setting forth a brief statement of the facts requiring such
adjustment.

 

(B)  Notice of Certain Events. If (A) the Company shall declare a dividend (or
any other distribution in whatever form) on the Common Stock, (B) the Company
shall declare a special nonrecurring cash dividend on or a redemption of the
Common Stock, (C) the Company shall authorize the granting to all holders of the
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
shareholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, in each case prior to the later of an Adjustment
Date or the issuance of the applicable number of Adjustment Shares issuable in
respect of such Adjustment Date, then, in each case, the Company shall cause to
be mailed to each Buyer at its last address, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure

 

15

--------------------------------------------------------------------------------


 

to mail such notice or any defect therein or in the mailing thereof shall not
affect the validity of the corporate action required to be specified in such
notice.  To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of its
subsidiaries, the Company shall simultaneously file such notice with the SEC
pursuant to a Current Report on Form 8-K.  On or prior to any Pre-Delivery
Adjustment Date and Adjustment Date, the Company shall file with the SEC on a
Current Report on Form 8-K disclosing the number of Adjustment Shares issued or
issuable on such date (each, an “Adjustment 8-K Filing”).  From and after the
filing of an Adjustment 8-K Filing with the SEC, no Buyer shall be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in such Adjustment 8-K Filing

 

(c)   Dispute Resolution.  In the case of a dispute as to the determination of
the number of Adjustment Shares deliverable hereunder and/or the amount of cash
payable hereunder, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of event
giving rise to such dispute, as the case may be, to the Buyers.  If a Buyer and
the Company are unable to agree upon such determination or calculation of the
number of shares of Common Stock issuable within three (3) Business Days of such
disputed determination or arithmetic calculation being submitted to the Buyers,
then the Company shall, within two (2) Business Days submit via facsimile
(a) the disputed determination of the number of Adjustment Shares and/or the
amount of cash to an independent, reputable investment bank selected by the
Company and approved by the Required Holders  or (b) the disputed arithmetic
calculation of the number of Adjustment Shares and/or the amount of cash to the
Company’s independent, outside accountant.  The Company shall cause at its
expense the investment bank or accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the applicable
Buyer(s) of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations.  Such accountant’s
determination or calculation shall be binding upon all parties absent
demonstrable error.

 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally
and not jointly, represents and warrants with respect to only itself that:

 

(a)   No Public Sale or Distribution.  Such Buyer is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants (other than
pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire the
Warrant Shares issuable upon exercise of the Warrants, for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.  As used herein, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

16

--------------------------------------------------------------------------------


 

(b)    Accredited Investor Status.  Such Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

(c)    Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(d)    Information.  Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein.  Such Buyer understands that its investment in the Securities involves a
high degree of risk.  Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.

 

(e)    No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)     Transfer or Resale.  Such Buyer understands that except as provided in
the Registration Rights Agreement:  (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder. 
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona

 

17

--------------------------------------------------------------------------------


 

fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).

 

(g)    Legends.  Such Buyer understands that the certificates or other
instruments representing the Common Shares and the Warrants and, until such time
as the resale of the Common Shares and Warrant Shares have been registered under
the 1933 Act as contemplated by the Registration Rights Agreement, the stock
certificates representing the Warrant Shares, except as set forth below, shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel (which in the case of the
Adjustment Shares, shall, to the extent required by the Company or its transfer
agent, be an opinion of counsel to the Company), in a generally acceptable form,
to the effect that such sale, assignment or transfer of the Securities may be
made without registration under the applicable requirements of the 1933 Act, or
(iii) the Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A.  The Company shall be responsible for the fees of its transfer
agent and all DTC fees associated

 

18

--------------------------------------------------------------------------------


 

with such issuance.  If the Company shall fail for any reason or for no reason
to issue to the holder of the Securities within three (3) Trading Days after the
occurrence of any of (i) through (iii) above a certificate without such legend
or to issue such Securities to such holder by electronic delivery at the
applicable balance account at DTC, and if on or after such Trading Day the
holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of such Securities that
the holder anticipated receiving without legend from the Company (a “Buy-In”),
then the Company shall, within three (3) Trading Days after the holder’s request
and in the holder’s discretion, either (i) pay cash to the holder in an amount
equal to the holder’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such unlegended Securities shall terminate, or (ii) promptly honor its
obligation to deliver to the holder such unlegended Securities as provided above
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price (as defined in the Warrants) on the date of the
occurrence of any of clauses (i) through (iii), as applicable.

 

(h)    Validity; Enforcement.  This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(i)     No Conflicts.  The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Buyer or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(j)     Residency.  Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

19

--------------------------------------------------------------------------------


 

(a)           Organization and Qualification.  Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company to perform any of their respective
obligations under any of the Transaction Documents (as defined below). Other
than the Persons (as defined below) set forth in Schedule 3(a) the Company has
no Subsidiaries. “Subsidiaries” means any Person in which the Company, directly
or indirectly, (I) owns any of the outstanding capital stock or holds any equity
or similar interest of such Person or (II) controls or operates all or any part
of the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”  Each of
Digital Domain Productions (Sydney) Pty Ltd., Digital Domain Media Group (Middle
East) FZ LLC and Digital Domain Emirates LLC are wholly-owned Subsidiaries of
the Company and each has no assets, liabilities or business (the “Inactive
Subsidiaries”).

 

(b)          Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and the other Transaction Documents and to
issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of this Agreement and the other Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Common
Shares and the Warrants, reservation for issuance and the issuance of the
Warrant Shares issuable upon exercise of the Warrants and the reservation for
issuance and issuance of the Adjustment Shares pursuant to the terms of this
Agreement have been duly authorized by the Company’s Board of Directors and
(other than the filing with the SEC of one or more Registration Statements (as
defined in the Registration Rights Agreement) in accordance with the
requirements of the Registration Rights Agreement, a Form D with the SEC and any
other filings as may be required by any state securities agencies) no further
filing, consent or authorization is required by the Company, its Board of
Directors or its shareholders.  This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws. “Transaction Documents” means,
collectively, the Warrants, the Registration Rights Agreement, the Irrevocable
Transfer Agent Instructions (as defined in Section 5(b)) and each of

 

20

--------------------------------------------------------------------------------


 

the other agreements and instruments entered into or delivered by any of the
parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.

 

(c)           Issuance of Securities.  The issuance of the Common Shares, the
Adjustment and the Warrants are duly authorized and, upon issuance in accordance
with the terms of the Transaction Documents, the Common Shares and the Warrants
shall be validly issued and free from all preemptive or similar rights, taxes,
liens and charges and other encumbrances with respect to the issue thereof and
the Common Shares shall be fully paid and nonassessable with the holders being
entitled to all rights accorded to a holder of Common Stock.  As of the Closing,
the Company shall have reserved from its duly authorized capital stock not less
than 135% of the sum of (i) the maximum number of Warrant Shares issuable upon
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrants set forth therein) and (ii) the maximum number of
Adjustment Shares issuable pursuant to the terms of this Agreement (without
taking into account the Adjustment Shares Cap and the Maximum Percentage).  Upon
exercise of the Warrants in accordance with the Warrants, the Warrant Shares
when issued will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  The Adjustment Shares, when issued in
accordance with the terms of Section 1(b), will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. 
Subject to the accuracy of the representations and warranties of the Buyers this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.

 

(d)          No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares and the Warrants and reservation for issuance and
issuance of the Warrant Shares and the Adjustment Shares) will not (i) result in
a violation of the Articles of Incorporation (as defined below) or Bylaws (as
defined below) or other organizational documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or the
articles of association or bylaws of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of The New York
Stock Exchange Inc. (the “Principal Market”) and including all applicable
federal laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------


 

(e)           Consents.  The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, a Form D with the
SEC and any other filings as may e required by any state securities agencies),
any Governmental Entity (as defined below) or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Transaction Documents,
in each case, in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the Closing Date (or in the case of filings, will be made timely
after the Closing Date), and the Company is unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings contemplated by the Transaction
Documents.  The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future. 
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

 

(f)           Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the 1934 Act).  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

(g)          No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. Neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the offer or sale of the Securities.

 

22

--------------------------------------------------------------------------------


 

(h)          No Integrated Offering.  Other than as set forth on Schedule 3(h),
none of the Company, its Subsidiaries or any of their affiliates, nor any Person
acting on their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of the issuance of any of the Securities under
the 1933 Act, whether through integration with prior offerings or otherwise, or
cause this offering of the Securities to require approval of shareholders of the
Company under any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation.  Except as otherwise required herein, none of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings.

 

(i)            Dilutive Effect.  The Company understands and acknowledges that
the number of Warrant Shares issuable upon exercise of the Warrants and
Adjustment Shares issuable pursuant to the terms of this Agreement will increase
in certain circumstances.  The Company further acknowledges that its obligation
to issue the Warrant Shares upon exercise of the Warrants in accordance with
this Agreement and the Warrants and to issue the Adjustment Shares in accordance
with Section 1(b) is, in each case, is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other shareholders of the Company.

 

(j)            Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
shareholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement) or other similar anti-takeover
provision under the Articles of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its formation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities.  The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

(k)           SEC Documents; Financial Statements.  During the time the Company
has been a reporting Company under the 1934 Act, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”), other than as set forth on Schedule 3(k).  As of their respective
dates, the SEC Documents complied as to form in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC

 

23

--------------------------------------------------------------------------------


 

promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents (excluding for this purpose the exhibits thereto), at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing.  Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles, consistently
applied, during the periods involved (“GAAP”) (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate).  No other information provided by or on behalf of the Company to any
of the Buyers which is not included in the SEC Documents (including, without
limitation, information referred to in Section 2(d) of this Agreement ) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made.

 

(l)            Absence of Certain Changes.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries that would reasonably be expected to result in a material adverse
change. Since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any material
capital expenditures, individually or in the aggregate. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, (I) with respect to the Company and its
Subsidiaries, on a consolidated basis, (i) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(ii) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (II) with respect to the
Company and each Subsidiary, individually, (i) the present fair saleable value
of the Company’s or such Subsidiary’s (as the case may

 

24

--------------------------------------------------------------------------------


 

be) assets is less than the amount required to pay its respective total
Indebtedness, (ii) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or
(iii) the Company or such Subsidiary (as the case may be) intends to incur or
believes that it will incur debts that would be beyond its respective ability to
pay as such debts mature. Neither the Company nor any of its Subsidiaries has
engaged in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital.

 

(m)          No Undisclosed Events, Liabilities, Developments or Circumstances. 
No event, liability, development or circumstance has occurred or exists or, to
the Company’s knowledge, is reasonably expected to exist or occur with respect
to the Company, any of its Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) could have a
material adverse effect on any Buyer’s investment hereunder or (iii) could have
a Material Adverse Effect.

 

(n)          Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Articles of Incorporation, any certificate of designation, preferences or rights
of any other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively.  Neither the Company
nor any of its Subsidiaries is in violation of any judgment, decree or order or
any statute, ordinance, rule or regulation applicable to the Company or any of
its Subsidiaries, and neither the Company nor any of its Subsidiaries will
conduct its business in violation of any of the foregoing, except in all cases
for possible violations which could not, individually or in the aggregate, have
a Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Since November 18, 2011, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

25

--------------------------------------------------------------------------------


 

(o)          Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(p)          Sarbanes-Oxley Act.  The Company and, to the extent required by
applicable law, rule or regulation, each Subsidiary, is in compliance in all
material respects with all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

(q)          Transactions With Affiliates.  None of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, or
employee has a substantial interest or is an employee, officer, director,
trustee or partner.

 

(r)           Equity Capitalization.  As of the date hereof but taking into
effect the issuance and sale pursuant to the terms hereof of the Common Shares
and Warrants, the authorized capital stock of the Company consists of
(i) 100,000,000 shares of Common Stock, of which, 43,545,316 are issued and
outstanding and 21,383,517 shares are reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
Common Stock and (ii) 25,000,000 shares of preferred stock, of which 0 are
issued and outstanding.  1,893,807 shares of Common Stock are held in treasury. 
All of such outstanding shares are duly authorized and have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.
32,721,199 shares of the Company’s issued and outstanding Common Stock on the
date hereof are as of the date hereof owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. Except as disclosed in Schedule 3(r), to the
Company’s knowledge, no Person owns 10% or more of the Company’s issued and
outstanding shares of Common Stock (calculated based on the assumption that all
Convertible Securities (as defined below), whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% shareholder for purposes of federal securities laws).  (i) None of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights

 

26

--------------------------------------------------------------------------------


 

or any liens or encumbrances suffered or permitted by the Company or any
Subsidiary; (ii) except as disclosed in Schedule 3(r)(ii), there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) except as disclosed in Schedule
3(r)(iii), there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) [Intentionally Omitted];
(v) except as disclosed in Schedule 3(r)(v), there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement); (vi) except as disclosed in Schedule
3(r)(vi), there are no outstanding securities or instruments of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) except as disclosed in Schedule
3(r)(vii), there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities;
(viii) neither the Company nor any Subsidiary has any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has furnished to the Buyers true, correct and complete
copies of the Company’s articles of incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company’s bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), and the terms of
all securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.

 

(s)           Indebtedness and Other Contracts.  Neither the Company nor any of
its Subsidiaries, (i) except as disclosed in Schedule 3(s), has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all

 

27

--------------------------------------------------------------------------------


 

obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, claim, lien, tax, right of first refusal, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

 

(t)           Absence of Litigation.  Except as disclosed in Schedule 3(t),
there is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, other Governmental Entity,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries. Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act.

 

(u)          Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary

 

28

--------------------------------------------------------------------------------


 

in the businesses in which the Company and its Subsidiaries are engaged. 
Neither the Company nor any such Subsidiary has been refused any insurance
coverage sought or applied for and neither the Company nor any such Subsidiary
has any reason to believe that it will be unable to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

(v)          Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company believes that its and its Subsidiaries’ relations
with their respective employees are good. No executive officer (as defined in
Rule 501(f) promulgated under the 1933 Act) or other key employee of the Company
or any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(w)          Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company and any of its Subsidiaries.  Any real property and facilities held
under lease by the Company or any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.

 

(x)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted.  Except as set forth in Schedule 3(x),
none of the Company’s or its Subsidiaries’ Intellectual Property Rights have
expired, terminated or been abandoned, or are expected to expire, terminate or
be abandoned, within three years from the date of this Agreement.  The Company
has no knowledge of any infringement by the Company or any of its

 

29

--------------------------------------------------------------------------------


 

Subsidiaries of Intellectual Property Rights of others.  Except as disclosed in
Schedule 3(x), there is no claim, action or proceeding being made or brought, or
to the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding their Intellectual
Property Rights.  The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights.

 

(y)          Environmental Laws.  The Company and its Subsidiaries (A) are in
compliance with all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (A), (B) and (C), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(z)           Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa)         Tax Status.  The Company and each of its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be delinquent by the taxing authority of any
jurisdiction, and the officers of the Company and its Subsidiaries know of no
basis for any such claim.  The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.

 

(bb)        Internal Accounting and Disclosure Controls.  Except as disclosed in
Schedule 3(bb), the Company and each of its Subsidiaries maintains internal
control over financial reporting (as such term is defined in
Rule 13a-15(f) under the 1934

 

30

--------------------------------------------------------------------------------


 

Act) that is effective to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the 1934 Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as disclosed in Schedule 3(bb), neither the Company nor any
of its Subsidiaries has received any notice or correspondence from any
accountant or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.

 

(cc)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(dd)        Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” an affiliate
of an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ee)         Acknowledgement Regarding Buyers’ Trading Activity.  It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
Company or any of its Subsidiaries, except as provided in Section 4(e), to
desist from effecting any transactions in or with respect to (including, without
limitation, purchasing or selling, long and/or short) any securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold the Securities for any specified term; (ii) any Buyer, and
counterparties in “derivative” transactions to which any such Buyer is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock which was established prior to such Buyer’s knowledge of the transactions
contemplated by the

 

31

--------------------------------------------------------------------------------


 

Transaction Documents; and (iii) each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the Press Release (as defined below) one or
more Buyers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares and/or the
Adjustment Shares are being determined and (b) such hedging and/or trading
activities, if any, can reduce the value of the existing shareholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted.  The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Warrants or any other Transaction Document or any of the
documents executed in connection herewith or therewith.

 

(ff)          Manipulation of Price. Except as disclosed in Schedule 3(ff),
neither the Company nor any of its Subsidiaries has, and, to the knowledge of
the Company, no Person acting on their behalf has, directly or indirectly,
(i) taken any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company or any of its
Subsidiaries to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries.

 

(gg)        U.S. Real Property Holding Corporation.  Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by any of the Buyers, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company and each Subsidiary shall so certify upon any
Buyer’s request.

 

(hh)        Registration Eligibility.  The Company is eligible to register the
Registrable Securities for resale by the Buyers using Form S-1 promulgated under
the 1933 Act.

 

(ii)           Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
each Buyer hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.

 

(jj)           Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to

 

32

--------------------------------------------------------------------------------


 

the BHCA and to regulation by the Federal Reserve.

 

(kk)         Shell Company Status.  The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).

 

(ll)           Illegal or Unauthorized Payments; Political Contributions. 
Except as disclosed in Schedule 3(ll), neither the Company nor any of its
Subsidiaries nor, to the best of the Company’s knowledge (after reasonable
inquiry of its officers and directors), any of the officers, directors,
employees, agents or other representatives of the Company or any of its
Subsidiaries or any other business entity or enterprise with which the Company
or any Subsidiary is or has been affiliated or associated, has, directly or
indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(mm)       Money Laundering.  The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(nn)        Management.  During the past five year period, no current or former
officer or director of the Company or any of its Subsidiaries has been the
subject of:

 

(i)    except as otherwise previously disclosed to the Buyers in writing, a
petition under bankruptcy laws or any other insolvency or moratorium law or the
appointment by a court of a receiver, fiscal agent or similar officer for such
Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

(ii)   a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii)  any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(A)          acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity

 

33

--------------------------------------------------------------------------------


 

Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(B)           engaging in any type of business practice; or

 

(C)           engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of securities
laws or commodities laws;

 

(iv)          any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than 60 days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)           a finding by a court of competent jurisdiction in a civil action
or by the SEC or other authority to have violated any securities law, regulation
or decree and the judgment in such civil action or finding by the SEC or any
other authority has not been subsequently reversed, suspended or vacated; or

 

(vi)          a finding by a court of competent jurisdiction in a civil action
or by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

(oo) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(pp) Public Utility Holding Act.  None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

(qq) Federal Power Act.  None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(rr)   Grants.  With respect to the agreements set forth on Schedule 3(rr)
attached hereto (the “Grant Agreements”), the Company and its Subsidiaries
(A) are in compliance with all certification, notice and reporting requirements,
(B) have met all conditions precedent to receiving grant payments or other
incentives due as of the Closing Date and (C) have received all grant payments
and other incentives from the applicable Governmental Entity due as of the
Closing Date.  The Grant Agreements constitute all agreements between the
Company and its Subsidiaries whereby the State of Florida and/or any other
Governmental Entity (including any state university) has provided a financial
incentive (monetary, land, or other) to the Company and its

 

34

--------------------------------------------------------------------------------


 

Subsidiaries in consideration of its business establishment, maintenance and
expansion in the State of Florida or in any other state, province or country.

 

(ss)         Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. 
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to you pursuant to or in connection
with this Agreement and the other Transaction Documents, taken as a whole, will
be true and correct in all material respects as of the date on which such
information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading.  Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly disclosed. 
All financial projections and forecasts that have been prepared by or on behalf
of the Company or any of its Subsidiaries and made available to you have been
prepared in good faith based upon reasonable assumptions and represented, at the
time each such financial projection or forecast was delivered to you, the
Company’s best estimate of future financial performance (it being recognized
that such financial projections or forecasts are not to be viewed as facts and
that the actual results during the period or periods covered by any such
financial projections or forecasts may differ from the projected or forecasted
results).  The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

(tt)          Majority Written Consent.  The Company has obtained the written
consent from the holders of a majority of the outstanding voting securities of
the Company in the form attached hereto as Exhibit C (collectively, the
“Shareholder Consent”) of the resolutions (the “Resolutions”) approving the
transactions contemplated hereby, including, without limitation, the issuance
and terms of all the Securities as described in the Transaction Documents
(without the need for any limit on the number of Adjustment

 

35

--------------------------------------------------------------------------------


 

Shares issuable hereunder or the number of Warrant Shares issuable pursuant to
the Warrants or any floor price) and the approval of such transactions pursuant
to applicable law, the provisions of the Bylaws and the rules and regulations of
the Principal Market (the “Shareholder Approval”).

 

4.     COVENANTS.

 

(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

 

(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.

 

(c)           Reporting Status.  Until the date on which the Investors (as
defined in the Registration Rights Agreement) shall have sold all of the Common
Shares, Adjustment Shares and Warrant Shares, none of the Warrants are
outstanding and no additional Adjustment Shares are issuable hereunder (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination, and the Company shall take all actions
necessary to maintain its eligibility to register the Common Shares and Warrant
Shares for resale by the Investors on Form S-3.

 

(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate purposes.

 

(e)           Short Sales.  During the period(s) prior to the applicable
Adjustment Date during which the number of Adjustment Shares are being
determined pursuant to the terms of Section 1(b) of this Agreement (such period,
the “Restricted Period”), each Buyer, severally and not jointly with any other
Buyers, covenants that neither it nor any of its Buyer Trading Affiliates will
engage in any “short sale” (solely as defined in Rule 200 of Regulation SHO
under the 1934 Act (“Regulation SHO”)) of the Common Stock (other than (x) any
sale by any Buyer of Common Stock beneficially owned by such Buyer prior to or
during such Restricted Period or (y) any “Short Sale Exempt” (as defined in
Regulation SHO) transaction). Notwithstanding the foregoing, for the avoidance
of doubt, nothing contained herein shall constitute a covenant, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect short sales or similar
transactions not during the

 

36

--------------------------------------------------------------------------------


 

Restricted Period. As used herein, “Buyer Trading Affiliates” means any Person
acting on behalf of or pursuant to any understanding with such Buyer which had
knowledge of the transactions contemplated hereby, (x) has or shares discretion
relating to such Buyer’s investments and trading or information concerning such
Buyer’s investments or (y) is subject to such Buyer’s review or input concerning
such Buyer’s investments or trading.

 

(f)           Financial Information.  The Company agrees to send the following
to each Investor (as defined in the Registration Rights Agreement) during the
Reporting Period (i) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one
(1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current Reports on
Form 8-K (or any analogous reports under the 1934 Act) and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) on the same day as the release thereof, facsimile or e-mailed copies
of all press releases issued by the Company or any of its Subsidiaries, and
(iii) copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders.

 

(g)          Listing.  The Company shall promptly secure the listing of all of
the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents.  The Company
shall maintain the authorization for quotation of the Common Stock on the
Principal Market or any other Eligible Market (as defined in the Warrants). 
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(g).

 

(h)          Fees.  The Company shall reimburse Hudson Bay (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all costs and expenses incurred
in connection with the transactions contemplated by the Transaction Documents
(including all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Transaction Documents and due diligence in connection therewith), which amount
may be withheld by such Buyer from its Purchase Price at the Closing to the
extent not previously reimbursed by the Company.  The Company shall also
reimburse Tenor (a Buyer) or its designee(s) (in addition to any other expense
amounts paid to any Buyer or its counsel prior to the date of this Agreement)
for all costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including all legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount may be withheld by such Buyer from its
Purchase Price at the Closing to the extent not previously reimbursed by the
Company.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions

 

37

--------------------------------------------------------------------------------


 

contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agent.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.  Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

(i)            Pledge of Securities.  The Company acknowledges and agrees that
the Securities may be pledged by an Investor in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

(j)            Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, on the first Business Day after this
Agreement has been executed, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules and exhibits to this Agreement), the form of the Warrant and the form
of the Registration Rights Agreement as exhibits to such filing (including all
attachments), the “8-K Filing”).  On or before 8:30 a.m., New York City time, on
the second Business Day after this Agreement has been executed, the Company
shall issue a press release describing the material terms of the transactions
contemplated by the Transaction Documents. From and after the filing of the 8-K
Filing with the SEC, no Buyer shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing.  The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees and agents,
not to, provide any Buyer with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express prior written consent of such Buyer.  If a
Buyer has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries from the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates or
agents, it may provide the Company with written notice thereof.  The Company
shall, within two (2) Trading Days of receipt of such notice, make public
disclosure of such material, nonpublic information.  In the event of a breach of
the foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, a Buyer shall have
the right to make a public disclosure, in the form of a press release, public

 

38

--------------------------------------------------------------------------------


 

advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents.  No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, shareholders or agents for any such disclosure. 
To the extent that the Company delivers any material, non-public information to
a Buyer without such Buyer’s consent, the Company hereby covenants and agrees
that such Buyer shall not have any duty of confidentiality with respect to, or a
duty not to trade on the basis of, such material, non-public information. 
Subject to the foregoing, neither the Company, its Subsidiaries nor any Buyer
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).  Except for the
Registration Statement required to be filed pursuant to the Registration Rights
Agreement, without the prior written consent of any applicable Buyer, neither
the Company nor any of its Subsidiaries or affiliates shall disclose the name of
such Buyer in any filing, announcement, release or otherwise.

 

(k)           Variable Securities; Dilutive Issuances.  For so long as any
Warrants remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Exercise Price (as defined in the Warrants) with
respect to the Common Stock into which any Warrant is exercisable.  For so long
as any Warrants remain outstanding, the Company shall not, in any manner, enter
into or affect any Dilutive Issuance (as defined in the Warrants) if the effect
of such Dilutive Issuance is to cause the Company to be required to issue upon
exercise of any Warrant any Common Stock in excess of that number of shares of
Common Stock which the Company may issue upon exercise of the Warrants without
breaching the Company’s obligations under the rules or regulations of the
Principal Market or any applicable Eligible Market (as defined in the Warrants),
in each case without giving effect to limitations on exercise contained in the
Warrants (the “Securities Limitations”).  For so long as any Warrants are
outstanding, unless or until the Shareholder Approval (as defined below) has
been obtained, the Company shall not take any action if the effect of such
action would be to cause the Exercise Price to be reduced, in each case without
giving effect to any Securities Limitations.

 

(l)            Corporate Existence.  So long as any Buyer beneficially owns any
Securities, the Company shall maintain its corporate existence and shall not be
party to any Fundamental Transaction (as defined in the Warrants) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Warrants.

 

39

--------------------------------------------------------------------------------


 

(m)          Reservation of Shares.  So long as any Buyer owns any Securities,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 150% of the sum of (i) the
number of shares of Common Stock issuable upon exercise of the Warrants then
outstanding (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants) and (ii) the number of Adjustment Shares
then issuable pursuant to the terms of this Agreement (the “Required Reserve
Amount”).  If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet the Required Reserved Amount,
the Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of shareholders to authorize additional shares to meet the
Company’s obligations under Section 3(c), in the case of an insufficient number
of authorized shares, obtain shareholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Required Reserved Amount.

 

(n)          Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

 

(o)          Additional Registration Statements.  From the date hereof until the
date the Registration Statement(s) covering the resale of all of the Registrable
Securities (as defined in the Registration Rights Agreement) has been declared
effective by the SEC and each prospectus contained therein is available for use
on such date) (the “Trigger Date”), the Company will not, directly or
indirectly, file any registration statement with the SEC other than the
Registration Statement (as defined in the Registration Rights Agreement) and as
set forth in Schedule 4(o).

 

(p)          Public Information.  At any time during the period commencing from
the six (6) month anniversary of the Closing Date and ending at such time that
all of the Securities, if a registration statement is not available for the
resale of all of the Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with
Rule 144(c)(1), if the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirements under Rule 144(c) or (ii) if
the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
such an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) (each, a “Public Information Failure”)
then, as partial relief for the damages to any holder of Securities by reason of
any such delay in or reduction of its ability to sell the Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each such holder an amount in cash equal to
two percent (2.0%) of the aggregate Purchase Price of such holder’s Securities
on the day of a Public Information Failure and on every thirtieth day (pro rated
for periods totaling less than thirty days) thereafter until the earlier of
(i) the date such Public Information Failure is cured and (ii) such time that
such Public Information Failure no longer prevents a holder of Securities from
selling such Securities pursuant to Rule 144 without any restrictions or
limitations. The payments to which a holder shall be entitled pursuant to this
Section 4(p) are referred to herein as

 

40

--------------------------------------------------------------------------------


 

“Public Information Failure Payments.”  Public Information Failure Payments
shall be paid on the earlier of (I) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full.

 

(q)                                             Shareholder Approval.  The
Company shall prepare and file with the SEC, as promptly as practicable after
the date hereof but in no event later than twenty (20) days after the date
hereof, an information statement (the “Information Statement”), in a form
reasonably acceptable to the Buyers after review by Schulte Roth & Zabel LLP at
the expense of the Company (in a maximum amount of $5,000), informing the
shareholders of the Company of its receipt of the Shareholder Consent for the
Shareholder Approval. In addition to the foregoing, if otherwise required by
applicable law, rule or regulation, or if the Shareholder Consent is not
sufficient to obtain the Shareholder Approval, the Company shall prepare and
file with the SEC a preliminary proxy statement with respect to a special or
annual meeting of the shareholders of the Company (the “Shareholder Meeting”),
which shall be called as promptly as practicable after the date hereof, but in
no event later than September 4, 2012 (the “Shareholder Meeting Deadline”)
soliciting each such shareholder’s affirmative vote for approval of, to the
extent not previously adopted, the Resolutions (the date such Shareholder
Approval is obtained, the “Shareholder Approval Date”), and the Company shall
use its reasonable best efforts to solicit its shareholders’ approval of such
Resolutions and to cause the Board of Directors of the Company to recommend to
the shareholders that they approve the Resolutions by the Shareholder Meeting
Deadline.  The Company shall be obligated to seek to obtain the Shareholder
Approval by the Shareholder Meeting Deadline.  If, despite the Company’s best
efforts the Shareholder Approval is not obtained on or prior to the Shareholder
Meeting Deadline, the Company shall cause an additional Shareholder Meeting to
be held each calendar quarter thereafter until Shareholder Approval is obtained.

 

(r)                                                Transfer Restriction.  The
Company hereby covenants and agrees that, on or prior to the Call Option
Termination Date (as defined in the Call Option Agreements), it will not allow
or honor any direct or indirect sale, transfer, hypothecation, pledge or other
disposition of any Option Shares by any Grantor (as such terms are defined in
the Call Option Agreements) to any Person other than to one or more Buyers
pursuant to the terms of one or more Call Option Agreements.  The Company
further covenants and agrees to instruct its transfer agent not to allow or
honor any such direct or indirect sale, transfer, hypothecation, pledge or other
disposition other than to one or more Buyers pursuant to the terms of one or
more Call Option Agreements.  As used herein, “Call Option Agreements” shall
mean those agreements described on Schedule 4(r) attached hereto.

 

(s)                                              Closing Documents.  On or prior
to fourteen (14) calendar days after the Closing Date, the Company agrees to
deliver, or cause to be delivered, to each Buyer and Schulte Roth & Zabel LLP a
complete closing set of the executed Transaction Documents, Securities and any
other documents required to be delivered to any party pursuant to Section 7

 

41

--------------------------------------------------------------------------------


 

hereof or otherwise.

 

5.                                       REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)                                              Register.  The Company shall
maintain at its principal executive offices (or such other office or agency of
the Company as it may designate by notice to each holder of Securities), a
register for the Warrants in which the Company shall record the name and address
of the Person in whose name the Warrants have been issued (including the name
and address of each transferee) and the number of Warrant Shares issuable upon
exercise of the Warrants held by such Person.  The Company shall keep the
register open and available at all times during business hours for inspection of
any Buyer or its legal representatives.

 

(b)                                             Transfer Agent Instructions. 
The Company shall issue irrevocable instructions to its transfer agent, and any
subsequent transfer agent, in the form of Exhibit D attached hereto (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at DTC, registered in the name of each
Buyer or its respective nominee(s), for the Common Shares and the Warrant Shares
issued at the Closing or upon exercise of the Warrants in such amounts as
specified from time to time by each Buyer to the Company upon exercise of the
Warrants.  The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(f) hereof, will be given by the Company
to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.  If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment.  In the
event that such sale, assignment or transfer involves the Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

6.                                       CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

42

--------------------------------------------------------------------------------


 

(i)                                     Such Buyer shall have executed each of
the Transaction Documents to which it is a party and delivered the same to the
Company.

 

(ii)                                  Such Buyer shall have delivered to the
Company the Purchase Price (less, in the cases of Hudson Bay and Tenor, the
amounts withheld pursuant to Section 4(h)) for the Common Shares and the related
Warrants being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iii)                               The representations and warranties of such
Buyer shall be true and correct as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

 

7.                                       CONDITIONS TO EACH BUYER’S OBLIGATION
TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i)                                     The Company shall have duly executed and
delivered to such Buyer (A) each of the Transaction Documents, (B) the Common
Shares (allocated in such amounts as such Buyer shall request), being purchased
by such Buyer at the Closing pursuant to this Agreement and (C) the related
Warrants (allocated in such amounts as such Buyer shall request) being purchased
by such Buyer at the Closing pursuant to this Agreement.

 

(ii)                                  Such Buyer shall have received the opinion
of Eavenson & Karailla, P.L., the Company’s outside counsel, dated as of the
Closing Date, in substantially the form of Exhibit E attached hereto.

 

(iii)                               The Company shall have delivered to such
Buyer a copy of the Irrevocable Transfer Agent Instructions, in the form of
Exhibit D attached hereto, which instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.

 

(iv)                              The Company shall have delivered to such Buyer
a certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within ten (10) days of the Closing Date.

 

(v)                                 The Company shall have delivered to such
Buyer a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction

 

43

--------------------------------------------------------------------------------


 

in which the Company conducts business, as of a date within ten (10) days of the
Closing Date.

 

(vi)                              The Company shall have delivered to such Buyer
a certified copy of the Articles of Incorporation as certified by the Secretary
of State (or comparable office) of the State of Florida within ten (10) days of
the Closing Date.

 

(vii)                           The Company shall have delivered to such Buyer a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3(b) as adopted
by the Company’s Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Articles of Incorporation and (iii) the Bylaws, each as in
effect at the Closing, in the form attached hereto as Exhibit F.

 

(viii)                        The representations and warranties of the Company
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified date)
and the Company shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.  Such Buyer shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form attached hereto as Exhibit G.

 

(ix)                                The Company shall have delivered to such
Buyer a letter from the Company’s transfer agent certifying the number of shares
of Common Stock outstanding as of a date within five (5) days of the Closing
Date.

 

(x)                                   The Common Stock (I) shall be designated
for quotation or listed on the Principal Market and (II) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.

 

(xi)                                The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities.

 

(xii)                             The Company shall have delivered to such Buyer
such other documents relating to the transactions contemplated by this Agreement
as such Buyer or its counsel may reasonably request.

 

8.                                       TERMINATION.  In the event that the
Closing shall not have occurred with respect to a Buyer on or before five (5)
Business Days from the date hereof due to the Company’s or such Buyer’s failure
to satisfy the conditions set forth in Sections 6 and 7 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to each other party to this Agreement
and without liability of any party to any other party; provided, however, that
if this

 

44

--------------------------------------------------------------------------------


 

Agreement is terminated pursuant to this Section 8, the Company shall remain
obligated to reimburse Hudson Bay and Tenor or their respective designee(s), as
applicable, for the expenses described in Section 4(h) above.

 

9.                                       MISCELLANEOUS.

 

(a)                                              Governing Law; Jurisdiction;
Jury Trial.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)                                             Counterparts.  This Agreement
may be executed in two or more identical counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party;
provided that a facsimile signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile signature.

 

(c)                                              Headings.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.

 

(d)                                             Severability.  If any provision
of this Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair

 

45

--------------------------------------------------------------------------------


 

the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)                                              Entire Agreement; Amendments;
Waivers.  This Agreement and the other Transaction Documents supersede all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended or waived other than by
an instrument in writing signed, in the case of an amendment, by the Company and
the Required Holders and, in the case of a waiver by the Company, signed by the
Company and, in the case of a waiver by the Buyers, signed by the Required
Holders, and any amendment or waiver to this Agreement made in conformity with
the provisions of this Section 9(e) shall be binding on all Buyers and holders
of Securities and the Company; provided that any such amendment or waiver that
complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer. No such amendment or waiver
shall be effective to the extent that it applies to less than all of the Buyers
or holders of the applicable Securities then outstanding.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration (other than the reimbursement of legal fees) also is offered
to all of the parties to the Transaction Documents, holders of Common Shares or
holders of the Warrants, as the case may be.  The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.  Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.

 

(f)              Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or by electronic
mail; or (iii) one Business Day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same.  The
addresses, facsimile numbers and e-mail addresses for such communications shall
be:

 

If to the Company:

 

46

--------------------------------------------------------------------------------


 

Digital Domain Media Group, Inc.

10250 SW Village Parkway

Port St. Lucie, FL 34987

Telephone:

(772) 345-8000

Facsimile:

(772) 345-8114

Attention:

Chief Executive Officer

E-mail:

jtextor@media.d2.com

 

With a copy to:

 

Sullivan & Triggs, LLP

1230 Montana Avenue, Suite 201

Santa Monica, CA 90403

Telephone:

(310) 451-8300

Facsimile:

(310) 451-8303

Attention:

Brian A. Sullivan, Esq.

E-mail:

bsullivan@sullivantriggs.com

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone:

(718) 921-8380

Attention:

Felix Orihuela

Facsimile:

(718) 236-2641

E-mail:

FOrihuela@amstock.com

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:

(212) 756-2000

Facsimile:

(212) 593-5955

Attention:

Eleazer N. Klein, Esq.

E-mail:

eleazer.klein@srz.com

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first

 

47

--------------------------------------------------------------------------------


 

page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants).  A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee shall have the right to
enforce the obligations of the Company with respect to Section 9(k).

 

(i)               Survival.  Unless this Agreement is terminated under
Section 8, the representations and warranties of the Company and the Buyers
contained in Sections 2 and 3, and the agreements and covenants set forth in
Sections 4, 5 and 9 shall survive the Closing.  Each Buyer shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

(j)               Further Assurances.  Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)            Indemnification.  In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their shareholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,

 

48

--------------------------------------------------------------------------------


 

agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(j), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable
law.  Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 9(k) shall be the same
as those set forth in Section 6 of the Registration Rights Agreement.

 

(l)               No Strict Construction.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)         Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n)           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

(o)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded,

 

49

--------------------------------------------------------------------------------


 

repaid or otherwise restored to the Company, a trustee, receiver or any other
Person under any law (including, without limitation, any bankruptcy law,
foreign, state or federal law, common law or equitable cause of action), then to
the extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

 

(p)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company shall not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges and each Buyer confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Buyer shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

 

[Signature Page Follows]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name: John C. Textor

 

 

Title: Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

HUDSON BAY MASTER FUND LTD.

 

By: Hudson Bay Capital Management LP, as its Investment Manager

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

Name: Yoav Roth

 

 

Title: Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

EMPERY ASSET MASTER LTD.

 

 

 

By: EMPERY ASSET MANAGEMENT, LP, its Authorized Agent

 

 

 

By: EMPERY AM GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Ryan M. Lane

 

 

Name: Ryan M. Lane

 

 

Title: Managing Member

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

HARTZ CAPITAL INVESTMENTS, LLC

 

 

 

By: EMPERY ASSET MANAGEMENT, LP, its Authorized Agent

 

 

 

By: EMPERY AM GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Ryan M. Lane

 

 

Name: Ryan M. Lane

 

 

Title: Managing Member

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

PARSOON SPECIAL SITUATION LTD.

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name: Daniel Kochav

 

 

Title: Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

TENOR OPPORTUNITY MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name: Daniel Kochav

 

 

Title: Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

ARIA OPPORTUNITY FUND, LTD.

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name: Daniel Kochav

 

 

Title: Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

KINGSBROOK OPPORTUNITIES MASTER FUND LP

 

 

 

By: KINGSBROOK OPPORTUNITIES GP LLC, its general partner

 

 

 

 

 

By:

/s/ Adam J. Chill

 

 

Name: Adam J. Chill

 

 

Title: Managing Member

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

IROQUOIS MASTER FUND LTD.

 

 

 

 

 

By:

/s/ Joshua Silverman

 

 

Name: Joshua Silverman

 

 

Title: Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

 

 

(2)

 

(3)

 

(4)

 

 

 

(6)

 

(1)
Buyer

 

Address and
Facsimile Number

 

Number of Common
Shares

 

Number of 
Warrant Shares

 

(5)
Purchase Price

 

Legal Representative’s Address and
Facsimile Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Hudson Bay Master Fund Ltd.

 

777 Third Avenue, 30th Floor

New York, NY 10017

Attention: Yoav Roth

George Antonopolous

Facsimile: 646-214-7946

Telephone: 212-571-1244

Residence: Cayman Islands

E-mail: investments@hudsonbaycapital.com

operations@hudsonbaycapital.com

 

428,572

 

171,429

 

$

3,000,004

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

 

 

 

 

 

 

 

 

 

 

 

 

 

Empery Asset Master Ltd.

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan M. Lane

Facsimile: 212-608-3307

Telephone: 212-608-3300

Residence: Cayman Islands

Email: ryan.lane@emperyam.com

 

114,286

 

45,714

 

$

800,002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hartz Capital Investments, LLC

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan M. Lane

Facsimile: 212-608-3307

Telephone: 212-608-3300

Residence: Cayman Islands

Email: ryan.lane@emperyam.com

 

314,286

 

125,714

 

$

2,200,002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parsoon Special Situation Ltd.

 

 

c/o Tenor Capital Management Company, L.P.

1180 Avenue of Americas, 19th Floor

New York, NY 10036

Attention: Waqas Khatri

Facsimile: 1-212-918-5301

Telephone: 1-212-918-5213

Residence: Cayman Islands

 

214,286

 

85,714

 

$

1,500,002

 

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Attention: Michael A. Adelstein, Esq.

Telephone: (212) 801-9200

Facsimile: (212) 805-9222

 

 

--------------------------------------------------------------------------------


 

 

 

Email: Operations@tenorcapital.com with cc to wkhatri@tenorcapital.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenor Opportunity Master Fund, Ltd.

 

c/o Tenor Capital Management Company, L.P.

1180 Avenue of Americas, 19th Floor

New York, NY 10036

Attention: Waqas Khatri

Facsimile: 1-212-918-5301

Telephone: 1-212-918-5213

Residence: Cayman Islands

Email:           Operations@tenorcapital.com with cc to wkhatri@tenorcapital.com

 

107,143

 

42,857

 

$

750,001

 

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Attention: Michael A. Adelstein, Esq.

Telephone: (212) 801-9200

Facsimile: (212) 805-9222

 

 

 

 

 

 

 

 

 

 

 

 

 

Aria Opportunity Fund, Ltd.

 

c/o Tenor Capital Management Company, L.P.

1180 Avenue of Americas, 19th Floor

New York, NY 10036

Attention: Waqas Khatri

Telephone: 1-212-918-5213

Facsimile: 1-212-918-5301

Email:           Operations@tenorcapital.com with cc to wkhatri@tenorcapital.com

 

35,715

 

14,286

 

$

250,005

 

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Attention: Michael A. Adelstein, Esq.

Telephone: (212) 801-9200

Facsimile: (212) 805-9222

 

 

 

 

 

 

 

 

 

 

 

 

 

Kingsbrook Opportunities Master Fund LP

 

c/o Kingsbrook Partners LP

590 Madison Avenue, 27th Floor

New York, New York 10022

Attention: Ari J. Storch

Adam J. Chill

Facsimile: (212) 600-8290

Telephone: (212) 600-8240

Residence: Cayman Islands

Email: investments@kingsbrookpartners.com/

operations@kingsbrookpartners.com

 

142,858

 

57,143

 

$

1,000,006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Iroquois Master Fund Ltd.

 

c/o Iroquois Capital Management, LLC

641 Lexington Avenue

26th Floor

New York, NY 10022

Attention: Joshua Silverman

Facsimile: (646) 274-1728

Telephone: (212) 974-3070

Residence: Cayman Islands

Email: jsilverman@icfunds.com

 

142,858

 

57,143

 

$

1,000,006

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Warrants

Exhibit B

Form of Registration Rights Agreement

Exhibit C

Form of Shareholder Consent

Exhibit D

Form of Irrevocable Transfer Agent Instructions

Exhibit E

Form of Opinion of Company Counsel

Exhibit F

Form of Secretary’s Certificate

Exhibit G

Form of Officer’s Certificate

 

SCHEDULES

 

Schedule 3(a)

Subsidiaries

Schedule 3(h)

No Integrated Offering

Schedule 3(k)

SEC Documents

Schedule 3(r)

Equity Capitalization

Schedule 3(s)

Indebtedness and Other Contracts

Schedule 3(t)

Absence of Litigation

Schedule 3(x)

Intellectual Property Rights

Schedule (bb)

Internal Accounting and Disclosure Controls

Schedule 3(ff)

Manipulation of Price

Schedule 3(ll)

Illegal or Unauthorized Payments; Political Contributions

Schedule 3(rr)

Grant Agreements

Schedule 4(d)

Use of Proceeds

Schedule 4(o)

Additional Registration Statements

Schedule (r)

Transfer Restriction

 

--------------------------------------------------------------------------------